Exhibit 10.1

SEPARATION AND GENERAL RELEASE AGREEMENT

This Separation and General Release Agreement (the “Agreement”) is entered into
by Raja M. Parvez (the “Executive”) and Rubicon Technology, Inc. (the
“Company”).

WHEREAS, the Executive has agreed to resign his employment with the Company;

WHEREAS, Section 4(c) of the Executive’s Executive Employment Agreement dated
January 29, 2009, as amended (the “Executive Employment Agreement”), requires
the Executive to provide thirty (30) calendar days written notice to the Company
prior to the Resignation Date;

WHEREAS, the Executive is entitled to certain severance benefits in the event of
a termination without cause pursuant to Section 4(b) of the Executive Employment
Agreement, conditioned upon agreement to a complete release agreeable in form
and substance to the Company, but Executive is not entitled to any severance
benefits in the event of a resignation pursuant to Section 4(c) of the Executive
Employment Agreement; and

WHEREAS, the Executive and the Company have agreed to waive the notice period of
Section 4(c) of the Executive Employment Agreement, and provide the Executive
with the severance benefits available pursuant to Section 4(b) of the Executive
Employment Agreement, in exchange for the Executive executing the complete
release referenced in Section 4(b) of the Executive Employment Agreement.

The Executive and the Company agree as follows:

1. Return of Property. All Company files, access keys and codes, desk keys, ID
badges, computers, records, manuals, electronic devices, computer programs,
papers, electronically stored information or documents, telephones and credit
cards, and any other property of the Company in the Executive’s possession must
be returned no later than the Termination Date; provided, that, after the
notification of and consultation with the Company, the Executive may keep one
copy of any items as he may reasonably expect to use to protect his rights under
this Agreement.

2. General Release and Waiver of Claims.

(a) Release. In consideration of the payments and benefits provided to the
Executive pursuant to this Agreement, and after consultation with counsel, the
Executive and each of the Executive’s respective heirs, executors,
administrators, representatives, agents, insurers, successors and assigns
(collectively, the “Releasors”) hereby irrevocably and unconditionally release
and forever discharge the Company, its subsidiaries and affiliates and each of
their respective officers, employees, directors, attorneys, shareholders and
agents (“Releasees”) from any and all claims, actions, causes of action, rights,
judgments, obligations, damages, demands, accountings or liabilities of whatever
kind or character (collectively, “Claims”), including, without limitation, any
Claims under any federal, state, local or foreign law, that the Releasors may
have, or in the future may possess, arising out of (i) the Executive’s
employment relationship with and service as an employee, officer or director of
the Company or any subsidiaries or affiliated companies and the termination of
such relationship or service, and (ii) any event, condition, circumstance or
obligation that occurred, existed or arose on or prior to the date the Executive
signs this Agreement; provided, however, that the Executive does not release,
discharge or waive any rights to (i) payments and benefits provided under this
Agreement and (ii) any indemnification rights the Executive may have under the
Executive Employment Agreement, in accordance with the Company’s governance
instruments or under any director and officer liability insurance maintained by
the Company with respect to liabilities arising as a result of the Executive’s
service as an officer and employee of the Company. This paragraph 2(a) does not
apply to any Claims arising under the Federal Age Discrimination in Employment
Act of 1967, as amended, and the applicable rules and regulations promulgated
thereunder (“ADEA”). Claims arising under ADEA are addressed in paragraph 2(b)
of this Agreement.

 

1



--------------------------------------------------------------------------------

(b) Specific Release of ADEA Claims. In further consideration of the payments
and benefits provided to the Executive under this Agreement, the Releasors
hereby unconditionally release and forever discharge the Releasees from any and
all Claims arising under ADEA that the Releasors may have as of the date
Executive signs this this Agreement. By signing this Agreement, the Executive
hereby acknowledges and confirms the following:

(i) the Executive is hereby advised by the Company in connection with his
termination to consult with an attorney of his choice prior to signing this
Agreement and to have such attorney explain to the Executive the terms of this
Agreement, including, without limitation, the terms relating to the Executive’s
release of claims arising under ADEA, and the Executive has in fact consulted
with an attorney;

(ii) the Executive was given a period of not fewer than 21 days to consider the
terms of this Agreement and to consult with an attorney of his choosing
regarding this Agreement;

(iii) the Executive knowingly and voluntarily accepts the terms of this
Agreement;

and

(iv) the Executive is providing this release only in exchange for consideration
in addition to anything of value to which the Executive is already entitled.

(c) Right to Revoke; First Severance Payment Installment. The Executive also
understands that he has seven days following the date on which he signs this
Agreement within which to revoke the release contained in this paragraph, by
providing the Company with a written notice of his revocation of the release and
waiver contained in this paragraph. To be effective any such written revocation
notice must be received by William Weissman, Chief Financial Officer, Rubicon
Technology, Inc., 900 East Green Street, Unit A, Bensenville, IL 60106, no later
than 5:00 p.m. on the seventh (7th) day following the date on which he signs
this General Release Agreement.

 

2



--------------------------------------------------------------------------------

The “Effective Date” of this Agreement shall be the eighth day following the
date on which Executive signs this General Release Agreement, so long as the
Executive has not timely revoked it in accordance with this paragraph 2(c).

(d) No Assignment. The Executive represents and warrants that he has not
assigned any of the Claims being released under this General Release Agreement.
The Company may assign this General Release Agreement, in whole or in part, to
any affiliated company or subsidiary of, or any successor in interest to, the
Company.

3. Severance Benefits. Once this Agreement becomes effective, the Executive
shall be entitled to (i) payment of an amount equal to the sum of the
Executive’s Annual Salary at the rate of the Annual Salary in effect at the time
he executes this Agreement and the maximum annual bonus (without any duplication
of the amount payable under (i) (the “Severance Payment”), which shall be
payable by the Company in two (2) equal installments: (A) the first installment
shall be due and payable seven (7) calendar days after the Effective Date of
this Agreement and (B) the second installment shall be due and payable on the
six (6) month anniversary of the Effective Date of this Agreement; and
(ii) accelerated vesting of the Option pursuant to Section 3(c) of the Executive
Employment Agreement. In addition, the Company shall be obligated to continue
any health and welfare benefits provided to the Executive under Section 3(d) of
the Executive Employment Agreement throughout the period commencing on the last
date of Executive’s employment with the Company and continuing for a
twelve-month period thereafter. Except as provided herein or required by
applicable law, the Executive shall not be entitled to any other compensation or
benefits. With respect to the payments made to the Executive by the Company
under this paragraph 3, such payments shall be less applicable taxes, payroll
deductions and withholdings required by law.

4. Proceedings.

(a) General Agreement Relating to Proceedings. The Executive has not filed, and
except as provided in paragraphs 4(b) and 4(c), the Executive agrees not to
initiate or cause to be initiated on his behalf, any complaint, charge, claim or
proceeding against the Releasees before any local, state or federal agency,
court or other body relating to his employment or the termination of his
employment, other than with respect to the obligations of the Company to the
Executive under the Employment Agreement (each, individually, a “Proceeding”),
and agrees not to participate voluntarily in any Proceeding. The Executive
waives any right he may have to benefit in any manner from any relief (whether
monetary or otherwise) arising out of any Proceeding.

(b) Proceedings Under ADEA. Paragraph 4(a) shall not preclude the Executive from
filing any complaint, charge, claim or proceeding challenging the validity of
the Executive’s waiver of Claims arising under ADEA (which is set forth in
paragraph 2(b) of this Agreement). However, both the Executive and the Company
confirm their belief that the Executive’s waiver of claims under ADEA is valid
and enforceable, and that their intention is that all claims under ADEA will be
waived.

 

3



--------------------------------------------------------------------------------

(c) Certain Administrative Proceedings. In addition, paragraph 4(a) shall not
preclude the Executive from filing a charge with or participating in any
administrative investigation or proceeding by the Equal Employment Opportunity
Commission or another Fair Employment Practices agency. The Executive is,
however, waiving his right to recover money in connection with any such charge
or investigation. The Executive is also waiving his right to recover money in
connection with a charge filed by any other entity or individual, or by any
federal, state or local agency.

5. Remedies. In the event the Executive initiates or voluntarily participates in
any Proceeding in violation of this Agreement, or if he fails to abide by any of
the terms of this Agreement or his post-termination obligations contained in the
Employment Agreement, or if he revokes the ADEA release contained in paragraph
2(b) within the seven-day period provided under paragraph 2(b), the Company may,
in addition to any other remedies it may have, reclaim any amounts paid to him
pursuant to the Executive Employment Agreement or terminate any benefits or
payments that are subsequently due under the Executive Employment Agreement,
without waiving the release granted herein. The Executive acknowledges and
agrees that the remedy at law available to the Company for breach of any of his
post-termination obligations under the Executive Employment Agreement or his
obligations under paragraphs 2 and 3 herein would be inadequate and that damages
flowing from such a breach may not readily be susceptible to measurement in
monetary terms. Accordingly, the Executive acknowledges, consents and agrees
that, in addition to any other rights or remedies that the Company may have at
law or in equity or as may otherwise be set forth in the Executive Employment
Agreement, the Company shall be entitled to seek a temporary restraining order
or a preliminary or permanent injunction, or both, without bond or other
security, restraining the Executive from breaching his post-termination
obligations under the Executive Employment Agreement or his obligations under
paragraphs 2 and 3 herein. Such injunctive relief in any court shall be
available to the Company, in lieu of, or prior to or pending determination in,
any arbitration proceeding.

The Executive understands that by entering into this Agreement he shall be
limiting the availability of certain remedies that he may have against the
Company and limiting also his ability to pursue certain claims against the
Company.

6. Severability Clause. In the event that any provision or part of this
Agreement is found to be invalid or unenforceable, only that particular
provision or part so found, and not the entire Agreement, shall be inoperative.

7. Nonadmission. Nothing contained in this Agreement shall be deemed or
construed as an admission of wrongdoing or liability on the part of the Company
or the Executive.

8. Governing Law and Forum. The Executive and the Company agree that this
Agreement and all matters or issues arising out of or relating to the
Executive’s employment with the Company shall be governed by the laws of the
State of Illinois applicable to contracts entered into and performed entirely
therein. Any action to enforce this Agreement shall be brought solely in the
state or federal courts located in the City of Chicago, Illinois.

 

4



--------------------------------------------------------------------------------

9. Notices. All notices or communications hereunder shall be in writing,
addressed as follows:

To the Company:

Board of Directors

Rubicon Technology, Inc.

9931 Franklin Avenue

Franklin Park, Illinois 60131

To the Executive:

Raja M. Parvez

3182 Ram beau Road

Bethlehem, PA 18020

All such notices shall be conclusively deemed to be received and shall be
effective (i) if sent by hand delivery or nationally recognized courier, upon
receipt or (ii) if sent by electronic mail or facsimile, upon receipt by the
sender of such transmission.

[SIGNATURES ON FOLLOWING PAGE]

 

5



--------------------------------------------------------------------------------

THE EXECUTIVE ACKNOWLEDGES THAT HE HAS READ THIS AGREEMENT AND THAT IT IS
WRITTEN IN A MANNER CALCULATED TO BE UNDERSTOOD BY HIM. THE EXECUTIVE HE FULLY
KNOWS, UNDERSTANDS AND APPRECIATES CONTENTS OF THIS AGREEMENT, AND THAT HE
HEREBY EXECUTES THIS AGREEMENT VOLUNTARILY AND OF HIS OWN FREE WILL.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
below set forth.

 

“COMPANY”       “EXECUTIVE” RUBICON TECHNOLOGY, INC.     By:   /s/ Don N.
Aquilano       /s/ Raja M. Parvez   Don N. Aquilano       Raja M. Parvez  
Chairman of the Board      

 

6